This was a formal order passed PER curiam June 14, 1892, dismissing an appeal under rule 7 of this court on the following facts shown to the court by affidavits served with the notice of the motion : The “Case” was settled April 14th; on May 14th notice was served on respondent’s attorney demanding the service of three copies of the printed “Case” within ten days thereafter ; *605on May 25 appellant filed with clerk of Supreme Court an affidavit of inability to print; on June 8 respondent’s attorney served notice of this motion with affidavit of above facts, and of the further fact that no printed or written copies of the “Case” had been served upon him.